Hess Corp. v Genesis Realty Group LLC (2014 NY Slip Op 08116)





Hess Corp. v Genesis Realty Group LLC


2014 NY Slip Op 08116


Decided on November 20, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 20, 2014

Tom, J.P., Friedman, Andrias, Feinman, Kapnick, JJ.


13545 153188/12

[*1] Hess Corporation, Plaintiff-Appellant,
vGenesis Realty Group LLC, Defendant, Haran Realty Co., LLC, et al., Defendants-Respondents.


Cozen O'Connor, New York (Edward Hayum of counsel), for appellant.
Wachtel Missry LLP, New York (Julian D. Schreibman of counsel), for respondents.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered March 25, 2014, which denied plaintiff's motion for summary judgment against defendants-respondents, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Since there is no underlying or master agreement for the purchase of fuel oil from plaintiff by defendants-respondents, "each shipment represents a separate agreement to purchase [fuel oil]" (Sharp Elecs. Corp. v Arkin-Medo, Inc. , 86 AD2d 817 [1st Dept 1982], affd  58 NY2d 986 [1983]). Thus, Uniform Commercial Code § 2-717 is inapplicable, and defendants-respondents are not entitled to withhold payment for fuel oil deliveries in 2010 to offset payments made for earlier fuel oil deliveries on which they believe they may have been shorted.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 20, 2014
CLERK